                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                            ANDERSON/GREENWOOD DIVISION

Frank M. Gaster,                             )
                                             ) Civil Case No. 8:21-01449-HMH-JDA
                      Petitioner,            )
                                             )
       vs.                                   )      OPINION & ORDER
                                             )
Director Neil Johnson,                       )
                                             )
                      Respondent.            )


       This matter is before the court for review of the Report and Recommendation of

United States Magistrate Judge Jacquelyn D. Austin, made in accordance with 28 U.S.C.

§ 636(b)(1) and Local Civil Rule 73.02 for the District of South Carolina.1 Frank M. Gaster

(“Gaster”), a state detainee at the Georgetown County Detention Center, seeks habeas corpus

relief pursuant to 28 U.S.C. § 2241, challenging his detention pursuant to a civil commitment

petition filed under S.C. Code § 44-48-10, the Sexually Violent Predator Act (“SVP”). In her

Report and Recommendation filed on June 10, 2021, Magistrate Judge Austin recommends

dismissing the petition without requiring Respondent to file a return because Gaster’s claims




 1

 The recommendation has no presumptive weight, and the responsibility for making a final
determination remains with the United States District Court. See Mathews v. Weber, 423
U.S. 261, 270 (1976). The court is charged with making a de novo determination of those
portions of the Report and Recommendation to which specific objection is made. The
court may accept, reject, or modify, in whole or in part, the recommendation made by the
magistrate judge or recommit the matter with instructions. 28 U.S.C. § 636(b)(1).

                                              1
are not properly before the court based on the Younger abstention doctrine. Younger v.

Harris, 401 U.S. 37 (1971).

        Gaster filed objections to the Report and Recommendation on June 18, 2021.2 (Objs.,

ECF No. 14.) Objections to the Report and Recommendation must be specific. Failure to

file specific objections constitutes a waiver of a party’s right to further judicial review,

including appellate review, if the recommendation is accepted by the district judge. See

United States v. Schronce, 727 F.2d 91, 94 & n.4 (4th Cir. 1984). In the absence of specific

objections to the Report and Recommendation of the magistrate judge, this court is not

required to give any explanation for adopting the recommendation. See Camby v. Davis, 718

F.2d 198, 199 (4th Cir. 1983).

        Upon review, the court finds that Gaster’s objections are non-specific, unrelated to the

dispositive portions of the Report and Recommendation, or merely restate his claims.

Accordingly, after review, the court adopts Magistrate Judge Austin’s Report and

Recommendation and incorporates it herein by reference.

        It is therefore

        ORDERED that Gaster’s petition, docket number 1, is dismissed without requiring

Respondent to file a return. It is further

        ORDERED that a certificate of appealability is denied because Gaster has failed to

make “a substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2).3


 2
     Houston v. Lack, 487 U.S. 266 (1988).
 3
  District courts must issue certificates of appealability when entering “a final order
adverse to the applicant.” Rule 11(a), Rules Governing § 2254 Cases. These rules may be

                                                 2
       IT IS SO ORDERED.


                                              s/Henry M. Herlong, Jr.
                                              Senior United States District Judge

Greenville, South Carolina
June 23, 2021



                             NOTICE OF RIGHT TO APPEAL

       The Petitioner is hereby notified that he has the right to appeal this order within thirty

(30) days from the date hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate

Procedure.




applied to other types of habeas corpus petitions. Rule 1(b), Rules Governing § 2254
Cases.

                                               3
